ORDER
The Disciplinary Review Board on November 6, 1997, having filed with the Court its decision concluding that DANIEL B. JACOBS of UNION CITY, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) and (b) (gross *464neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.15(b) (failure to promptly deliver funds to client), Rule l:20-3(g)(3) (failure to cooperate with disciplinary authorities), Rule 1:21-6 (failure to properly designate law office business account), Rule l:21-6(a) (failure to place settlement proceeds in a trust account), and Rule l:21-6(c) (failure to maintain financial records at attorney’s principal office);
And the Disciplinary Review Board having further concluded that prior to reinstatement, respondent should be required to demonstrate proof of his fitness to practice and to satisfactorily complete a course in trust accounting, and that on reinstatement, respondent should practice law under supervision for a period of one year;
And good cause appearing;
It is ORDERED that DANIEL B. JACOBS is hereby suspended from the practice of law for a period of three months, effective March 9, 1998, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide medical proof of his fitness to practice law; and it is further
ORDERED that prior to reinstatement, respondent shall satisfactorily complete a course in trust accounting; and it is further
ORDERED that respondent shall not apply for reinstatement until he has complied fully with all outstanding requests of the Office of Attorney Ethics for records and Supervisor’s reports and until all ethics proceedings currently pending against him are completed; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
*465ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.